DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Braegger on February 25, 2021.
The application has been amended as follows:
Claim 1, Lines 43-45: the claim language is deleted and replaced with --the corner portion of the protrusion portion shares the same position with the axially outermost point of the carcass layer in the tire lateral direction or is located inward from a position of the axially outermost point of the carcass layer in the tire lateral direction.--
Claim 3, Line 1: the language “claim 2” is deleted and replaced with --claim 1--.     
Claim 5, Lines 1: the language “claim 2” is deleted and replaced with --claim 1--.
	Claim 9, Lines 37-39: the claim  language is deleted and replaced with --the corner portion of the protrusion portion shares the same position with the axially outermost point of 

Allowable Subject Matter
Claims 1, 3, 5, 6, and 9 (renumbered 1-5) are allowed.  The following is an examiner’s statement of reasons for allowance: the general manufacture of tire constructions having protrusion portions is known in the tire industry, as shown for example by Tanaka (JP 2003-112505).  Tanaka, however, fails to teach the claimed combination of structural features, including a corner portion that is at the same position as an axially outermost point of the carcass layer (corresponds with axially outermost point of carcass main portion) or axially inward of said point.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 26, 2021